DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ojha et al. (USPN 9,819,332) in view of Tesch (USPN 10,831,221).
With respect to claim 1, Ojha discloses in Figs. 1, 2 and 5, a linear voltage regulator (Fig. 1 details disclosed in Figs. 2 and 5) comprising: 
a voltage regulator (102) generating an output voltage (Vout) at an output node (node connected to Vout) from an input voltage (VDD) from a power supply node (VDD node);
an AC (alternate current) coupling capacitor configured to couple the output voltage to an AC coupled voltage (210 of Fig. 2 within 104 of Fig. 1; output of 210 to gates of 202/204);
 a non-inverting amplifier configured to receive the AC coupled voltage (Fig. 2 lest 210 with at least one inversion element of 112, see Fig. 5, e.g., at least one of 404, 506 and 412 of Fig. 5.  Fig. 2 lest 210 with 404 is a non-inverting amplifier in that VINV2_GOUT is a non-inverted version of the signal at the input of the capacitor 210.  Furthermore, the inversion provided by 202 and 204 of Fig. 2 with the three inversions provided by 404, 506 and 412 constitute a non-inverting amplifier since there is an even amount, i.e., four, inversion stages)  and output a second control voltage (one of VINV2_GOUT and VCONT); 
a second PMOS transistor (108) configured to receive the input voltage (VDD) and output a second output current to the output node (current generated at the drain of 108) in accordance with the second control voltage (108 is activated responsive to VINV2_GOUT and/or VCONT) wherein the second control voltage is coupled to the gate of the second PMOS transistor (VCONT directly connected to the gate of 108/VGOUT connected to the gate via 112); and 
a load configured to draw a load current from the output node (116).  
Ojha fails to disclose the explicit details of the regulator.  Thus, Ojha fails to disclose:
“an error amplifier configured to receive an output voltage at a non-inverting input node of the error amplifier from an output node and receive a reference voltage at an inverting node of the error amplifier and output a first control voltage; 
a first PMOS (p-channel metal oxide semiconductor) transistor configured to receive an input voltage from a power supply node and output a first output current to the output node in accordance with the first control voltage, wherein the first control voltage is coupled to a gate of the first PMOS transistor”;
“wherein a drain of the first PMOS transistor is coupled to a drain of the second PMOS transistor, and wherein a source of the first PMOS transistor is couple to a source of the second PMOS transistor”.
However, Tesch discloses in Fig. 1A a specific regulator comprising:
an error amplifier (102) configured to receive an output voltage (VOUT via 132) at a non-inverting input node of the error amplifier (VOUT is supplied through 132 as VFB to the non-inverting input of 102 at the gate of 114) from an output node (Vout node via 130) and receive a reference voltage (VREF) at an inverting node of the error amplifier (VREF applied to the inverting node of 102, i.e., the gate of 116) and output a first control voltage (VOUT1); 
a first PMOS (p-channel metal oxide semiconductor) transistor (130) configured to receive an input voltage from a power supply node (VDD; VDD node) and output a first output current to the output node (current on the drain of 130) in accordance with the first control voltage (VOUT1), wherein the first control voltage is coupled to a gate of the first PMOS (VOUT1 is provided to the gate of 130).
The regulator of Tesch has a good transient response with a compensation circuit that uses a reduced circuit area requirement (see Col. 2 lines 18-34). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the generic regulator of Ojha with the specific regulator of Tesch for the purpose of having a regulator with a good transient response and a reduced circuit area requirement.
As combined above the Ojha and Tesch disclose wherein a drain of the first PMOS transistor (130 of Tesch generating Vout, i.e., the output of 102 of Ojha) is coupled to a drain of the second PMOS transistor (drain of 130 of Tesch provided to Vout, drain of 108 of Ojha provided to Vout), and wherein a source of the first PMOS transistor is couple to a source of the second PMOS transistor (source of 130 of Tesch connected to VDD, i.e., VDD of Ojha.  Source of 108 connected to VDD of Ojha).
With respect to claim 2, the linear voltage regulator of claim 1, wherein the error amplifier is a single-stage operational amplifier (102 of Tesch is a single-stage opamp).  
With respect to claim 3, the linear voltage regulator of claim 2, wherein the single-stage operational amplifier comprises a current source configured to establish a bias current (current source between VCOM and VSS), a differential pair configured to amplify a difference between the output voltage and the reference voltage into the first control voltage using the bias current (114 with 116), and an active load for the differential pair to fulfill differential-to-single-ended conversion (108 with 110 generating differential signals DN2 and DN1 to single-ended output VOUT1).  
With respect to claim 4, the linear voltage regulator of claim 3, wherein the single-stage operational amplifier further comprises a frequency compensation network (106).  
With respect to claim 5, the linear voltage regulator of claim 4, wherein the frequency compensation network comprises a serial connection of a resistor (138) and a capacitor (140) that is coupled to the first control voltage (VOUT1).  
With respect to claim 6, the linear voltage regulator of claim 1, wherein the non-inverting amplifier is a two-stage amplifier (104 with at least one of the inversion elements of 112 of Ojha) comprises an input stage configured to receive the AC coupled voltage (Fig. 2 lest 210) and output an amplified voltage (VGOUT) and an output stage configured to receive the amplified voltage (at least one of the inversion stages 404, 506 and 412 of Fig. 5 within 112 of Fig. 1) and output the second control voltage (one of VINV2_GOUT and VCONT).  
With respect to claim 8, the linear voltage regulator of claim 6, wherein the input stage is a self-based inverter (Fig. 2 lest 210 is connected and operative as claimed).  
With respect to claim 9, the linear voltage regulator of claim 6, wherein the output stage is a class-AB amplifier (404 is an inverter and thus an AB amplifier).  
With respect to claim 10, the linear voltage regulator of claim 9, wherein the output stage is an inverter (404 is an inverter).  
Claims 11-16 and 18-20 are rejected for essentially the same reasons as claims 1-6 and 8-10.

Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ojha et al. (USPN 9,819,332) in view of Tesch (USPN 10,831,221) in further view of Ciubotaru et al. (USPN 10,848,101).
With respect to claim 7, Ojha fails to disclose the specific values of the gain settings of each stage of the amplification.  Thus, Ojha fails to disclose “wherein the input stage has a higher voltage gain than the output stage”.
However, Ojha discloses that the glitches in the output occur according to load current changes/requirements and that the circuit must respond quickly to glitches/load variations (see Col. 1 lines 6-21).  Thus it can be seen that glitch amplifier (104) must respond quickly to glitches/changes in the output voltage in order to compensate for the glitches/transients.  Furthermore, it is old and well-known that amplifier/inverter gain controls the response time of the amplifier/inverter.  Examiner takes official notice that the response time of an inverter/amplifier is dependent upon, at least in part, the gain of the inverter/amplifier.  
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to set the gains of the inverters/amplifiers of 104 and 112 to any desired value including values such that the input stage has a higher voltage gain than the output stage, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  One would have been motivated to do so to set the desired response time of the glitch amplifier and second threshold detector stages.
Furthermore, it is old and well-known to add additional stages to the input stage of a cascaded string of inverters (such as that of Figs. 2 and 5 of Ojha) when the input stage has an AC-coupled-self-biased-inverter construction for the purpose of increasing the operational speed of the effective input stage.  This is further evidenced in Figs. 4 and 5 of Ciubotaru et al. which discloses an AC-coupled-self-biased-inverter input stage (C3, I1 and RF1 of Fig. 4) that has a low gain and slow operational speed (see Col. 5 lines 19-23) which is replaced with (see Fig. 5) a multi-self-biased-inverter input stage for the purpose of increasing gain and thus increasing operational speed (see Col. 5 lines 24-30).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add additional input stages to 104 of Ojha with additional stages such the stages between C and D of Fig. 5 of Ciubotaru et al. for the purpose of increasing gain and thus increasing operational speed and the ability to quickly respond to glitches.  Additional stages maybe added for any desired operational speed including when the input stage has a higher gain than the output stage, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Response to Arguments
Applicant's arguments filed 10/24/22 have been fully considered but they are not persuasive. 
With respect to the argument that the combination of Tesch and Ojha fails to disclose the first control voltage being provided to the gate of the first PMOS transistor and the second control voltage being connected to the gate of the second PMOS transistor is not persuasive.  As can be seen VOUT1 (first control voltage) of Tesch is provided to directly to the gate of 130 (first PMOS transistor) of Tesch at the CDA1 node and the second control voltage of Ojha (VCON1 or VGOUT) is provided to the gate (directly when interpreted as VCONT; indirectly when interpreted as VGOUT) of the second PMOS transistor (108) of Ojha.
Applicant further argues that the above combination fails to disclose such a limitation, since Tesch discloses “the gates of the different PMOS transistors are coupled to each other” and [t]herefore, one cannot be construed as being connected/coupled to a first voltage control signal, with the other being construed as being connected to a second voltage control signal”.  The above arguments are not persuasive for at least three reasons. 
 Firstly, as discussed above, it can be seen that Vout1 of Tesch is connected to the gate of the first PMOS transistor 130 of Tesch and VCONT/VGOUT of Ojha is provided to the second PMOS transistor 108.
Secondly, the above argument cannot be understood.  It is unclear what “gates of different PMOS transistors” of Tesch Applicant is referring to and why such gate connections teach away from the recited claim limitations.  As far as can be understood Applicant is referring to 126 and 128 as the gates of the different PMOS transistors, since those are the only PMOS transistors having gates directly connected to each other.  It is unclear how the connection of the gates of 126 and 128 teach away from the claimed limitations, since it is the output/drain terminal of 128 (i.e., the output of error amplifier 102) that is connected to the gate of the first PMOS transistor 130.  The fact that 126 and 128 (if they are the transistors having “gates of different PMOS transistors” being coupled to each other Applicant is referring to) have gates coupled to each other in no way teaches away from the first control voltage (VOUT1) being coupled to the gate of the first PMOS transistor 130.  In fact, Tesch explicitly discloses such a limitation.
Thirdly, it can be seen that the error amplifier 102 of Fig. 1A of Tesch is constructed in essentially the same way as error amplifier 211 of Applicant’s instant invention.  Note, that 211, as shown in Fig. 2B of Applicant’s instant invention, discloses two PMOS transistors having gates connected to each other (i.e., 211d and 211e).  Furthermore, 114, 116, 126, 128 and Vout1 of Fig. 1A of Tesch are effectively the equivalent of 211b, 211c, 211d, 211e and Vc1 of Fig. 2B of Applicant’s instant invention.  Thus, if Tesch fails to operate as claimed, because Tesch discloses PMOS transistors having gates coupled to each other.  Then Applicant’s error amplifier as disclosed in Fig. 2B would fail to operate as claimed.  Therefore, Applicant’s arguments cannot be fully understood. Furthermore Applicant’s arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849